Citation Nr: 0207511	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1951 to June 
1951.

In April 1997, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
duodenal ulcer disease.  In July 1997, the veteran's motion 
for reconsideration was also denied.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied the 
veteran's application to reopen his claim of service 
connection for duodenal ulcer disease.

In February 1999, via a video conference hearing between the 
RO and the Board, the veteran presented oral testimony before 
the undersigned Board Member in support of his application to 
reopen his claim for service connection for duodenal ulcer.  
In a May 1999 decision, the Board determined that evidence 
which was new and material to the claim for service 
connection for duodenal ulcer had been submitted, and the 
veteran's application to reopen his claim of service 
connection for duodenal ulcer was granted.  The case was then 
remanded to the RO for a de novo review of the claim on the 
merits.  Following development of the case, the RO 
adjudicated the claim and denied service connection for 
duodenal ulcer disease in a February 2000 decision.  The case 
was then returned to the Board.

The Board issued a decision in July 2000 which was 
subsequently vacated by a July 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  As 
requested in the unopposed Appellant's Motion for Remand, the 
July 2000 Board decision was vacated and remanded for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000.  

At a February 1999 video conference hearing before the 
undersigned member of the Board, and in a written statement 
received in February 2000, the veteran reported that he had 
frozen hands during active duty while training in Wisconsin, 
and that ever since then he had experienced problems with his 
hands as a result.  He has indicated that he is claiming 
entitlement to service connection for residuals of a 
frostbite injury of his hands.  As any development or 
adjudication of this issue, if undertaken, was prohibited 
from being added to the claims folder during review of the 
current issue by the Court, the issue of entitlement to 
service connection for residuals of a frostbite injury of his 
hands is now referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the service connection claim 
addressed on the merits in this decision, obtained all 
relevant evidence designated by the veteran, and afforded a 
VA medical examination in order to assist in substantiating 
the claim for VA compensation benefits.

2.  A duodenal ulcer was not noted at service entrance.

3.  The veteran's duodenal ulcer diagnosed in service did not 
clearly and unmistakably preexist his entry into active 
service.


CONCLUSION OF LAW

The presumption of soundness at service entrance is not 
rebutted by clear and unmistakable evidence of preexisting 
disability, so that the veteran's duodenal ulcer disease is 
shown to have been incurred in service.   38 U.S.C.A. §§ 
1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for a duodenal ulcer.  In addition, the July 2000 
Board decision later vacated by the Court served to notify 
the veteran of the evidence required to establish service 
connection for a duodenal ulcer.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  The appellant was afforded a videoconference 
personal hearing before the undersigned member of the Board 
in February 1999.  A VA examination was conducted in 
September 1999.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

II.  Factual Background

Documents associated with the veteran's file indicate that 
most of his service medical records had likely been destroyed 
by fire at the National Personnel Records Center (NPRC).  The 
only available records pertaining to his military service 
were Morning Reports from the veteran's unit and the report 
of his separation examination in June 1951.  A review of the 
Morning Reports shows that he had been hospitalized from 
April 25, 1951, to May 29, 1951, at U.S. Army Hospital, Camp 
McCoy.  In connection with the veteran's examination for 
separation from service, he denied a current or past history 
of stomach or intestinal trouble.  The report of the June 
1951 separation examination shows that his abdomen and 
viscera were evaluated as normal and that he weighed 145 
pounds.  The report contained notes which indicated that the 
veteran had a history of stomach ulcer and that hospital 
records showed a diagnosis of a duodenal ulcer which existed 
prior to service, was not incurred in the line of duty, and 
was determined to have not been aggravated by service.  The 
notes also showed that the veteran had no present complaints 
or symptoms referable to the gastrointestinal tract.

Post-service medical records show that the veteran was 
hospitalized at the Camden Clarke Memorial Hospital for 
complaints which he related to an ulcer in September 1966.  
The initial diagnoses were gastrointestinal bleeding and 
gastritis.  A gastroscopy report indicated that there was no 
evidence of ulceration or site of active bleeding 
encountered.  Records show that the veteran was again 
hospitalized at Camden Clarke Memorial Hospital in March 1972 
with gastrointestinal complaints.  The summary included 
gastroesophageal reflux without definite hiatus hernia and a 
moderately deformed duodenal bulb from old peptic ulcer 
without evidence of activity or recurrence.

Records from Camden Clarke Memorial Hospital show that the 
veteran was admitted in March 1986 with complaints of 
abdominal pain.  The principal diagnosis was chronic 
cholecystitis with cholelithiasis.  Nursing and physician's 
notes show that the veteran had received private treatment 
from October 1983 through October 1994.  Complaints included 
"gas" pressure on the chest and back (October 1983); a gall 
bladder attack (April 1984); general abdominal pain and 
bloating (February 1990); and questionable gas pain in the 
upper back (October 1990).

Written statements from the veteran, his brother, his sister 
and a childhood friend were added to the claims file in July 
1994.  These statements indicated, in essence, that the 
veteran did not have a history of gastrointestinal complaints 
until after he returned from service in 1951.  The veteran 
specifically reported that he was first diagnosed with a 
stomach ulcer while in the army, that he never had any 
related problems before entering service, and that he had 
received treatment for problems relating to an ulcer 
condition ever since the time of his separation from service.

In August 1994 the veteran submitted his claim for service 
connection for ulcers, and indicated that the ulcers began in 
March or April 1951.

In a September 1994 letter, a chiropractor, W. Z. Johnson, 
D.C., provided a record of his history of treatment of the 
veteran, for the period from April 1977 through April 1994.  
This record notes that the veteran was treated for complaints 
of stomach pain and discomfort which was diagnosed as gastric 
ulcer in October 1990.  Dr. Johnson noted that the veteran 
was suffering from a chronic mechanically unstable spine and 
chronic gastric intestinal irritation (ulcers and gastric) 
which, according to Dr. Johnson, "undoubtly (sic) [go] all 
the way back to his years of military service."

On VA examination in September 1994, it was noted that the 
veteran had a history of stomach ulcers since 1951.  
Subjective complaints included pain which recurred on an off 
and on basis over the years, with no symptoms in the past 
eight to ten months.  Objective findings revealed no 
vomiting, nausea, hematemesis or melena. An upper GI series 
was within normal limits.  The diagnosis was gastric ulcer by 
history and no evidence of any active ulcer at that time.

During his January 1996 RO hearing, the veteran testified 
that his stomach problems began during service and that he 
was very surprised when he was informed that he had ulcers.  
He testified that he was hospitalized in the spring of 1951 
for 30 days, that he lost weight and became weak and was 
eventually discharged from active duty.  He reported that he 
has had problems with ulcers ever since then.  He denied ever 
having had ulcer problems prior to entering service and also 
denied ever telling his in-service physicians that his ulcer 
problems had predated service.  The veteran reported that he 
was hospitalized for bleeding ulcers at the City Hospital 
(called Camden Clarke Memorial Hospital) in Parkersburg, West 
Virginia within a few weeks after separation.  He testified 
that he was first treated by a Dr. William Yeager and then 
later by a Dr. F. L. Blair.  The veteran's service 
representative, on the veteran's behalf, asserted that there 
was no evidence to show that the veteran had an ulcer 
condition prior to service.

In May 1997, the veteran submitted records showing ongoing 
treatment at Parkersburg Medical Associates dated in January 
and April 1997.  These records include partially illegible 
notes that appear to show treatment for an "acid ulcer," a 
"gas stomach," and a "sour stomach."

In November 1997, records were submitted from the Cleveland 
Clinic which indicate that the veteran was treated for 
problems including an old duodenal ulcer and probable 
functional gastrointestinal disorder in May and June 1965.  
Under details of the veteran's complaints it was noted that a 
duodenal ulcer was found while in the service in 1951.

A November 1997 written statement from Paul Modie, M.D., 
indicated that he had treated the veteran for a duodenal 
ulcer which, at the time of the statement, was inactive.

In July 1998, the veteran submitted written statements from 
former nurses and office workers of the now-deceased 
physician from whom the veteran sought treatment in the 
1950s.  In a July 1998 statement, P. Kester noted that she 
worked for the veteran's private physician, Dr. W. R. Yeager, 
since 1946 and that the veteran had not visited their office 
prior to 1951.  She wrote that, after 1951, the veteran was 
treated for an ulcer.  In a July 1998 statement, E. Snider 
wrote that the veteran was treated at the office of Dr. 
Yeager for a duodenal ulcer from 1952 until Dr. Yeager 
retired.  E. Snider noted that the veteran's medical records 
were turned over to Dr. F. L. Blair (also deceased) who had 
occupied the same office.  Thereafter, the veteran sought 
treatment from Dr. Modie.  In a third statement, 
K. Van Fossen reported that she was a nurse in Dr. Yeager's 
office when the veteran came in for treatment of his ulcer 
condition.  She noted a date (now crossed out and rewritten 
illegibly) at about which time the veteran made many visits 
for treatment until Dr. Yeager retired.

During his February 1999 video conference hearing before the 
undersigned Board Member, the veteran presented oral 
testimony in which he stated, essentially, that he now had an 
ulcer condition which had been first diagnosed during service 
and which did not exist prior to service.  He reported that 
he had never had any significant medical problems prior to 
his entry into service, and that after several months of 
training he suddenly developed stomach problems, was treated 
and diagnosed with an ulcer and hospitalized for 30 days.  He 
reported that during hospitalization, he was fed nothing but 
glasses of milk on a hourly basis and lost weight, dropping 
from 155 pounds to 125 pounds.  Thereafter, he was discharged 
from active duty in a state of anemia and weakness.  He 
reportedly had been informed by his service physician that 
his ulcer would be a permanent condition, and that he had no 
other option than to treat his symptoms and live with it.  
The veteran stated that since his diagnosis of an ulcer in 
service, he experienced recurrent flare-ups of ulcer symptoms 
all the way to the present.

A March 1999 prescription statement from Dr. Modie shows that 
the veteran had been prescribed medication for his gastric 
complaints.

In a June 1999 statement, the veteran reported receiving 
treatment for his ulcer on four occasions in 1997, once in 
late 1998, and again in early 1999.  

A June 1999 statement from the office manager of Parkersburg 
Medical Associates reflects that the veteran had four office 
visits in 1997, one in 1998, and one in March 1999. 

The report of a September 1999 VA examination shows that the 
veteran complained of ulcer symptoms, which he reported to 
have had since 1951.  The examining physician noted that a 
prior upper gastrointestinal series in 1994 revealed no 
significant abnormalities.  Physical examination revealed a 
soft abdomen with a linear scar located midline of the upper 
abdomen, secondary to a cholecystectomy.  Mild tenderness was 
observed on the right upper quadrant at the site where the 
veteran reported having occasional and recurrent burning 
pains.  No palpable masses were detected.  The examiner noted 
that the veteran's bowel sounds were normal.  The veteran 
refused to undergo an upper gastrointestinal series or a 
gastroscopy because he experienced discomfort with these 
tests and unpleasant side effects from prior procedures.  The 
impression was chronic peptic ulcer disease by symptoms, but 
with no objective evidence except for mild tenderness in the 
right upper quadrant.  The examiner commented that a 
diagnosis of chronic peptic ulcer disease could not be 
confirmed due to the veteran's refusal to undergo a 
gastrointestinal series or a gastroscopy.

In a written statement dated in February 2000, the veteran 
reported that when he entered active duty he weighed 150 
pounds, and that thereafter he lost weight and was discharged 
with a weight of 120 pounds.  He asserted that this was 
indicative of aggravation of an ulcer whose onset was during 
active service.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, certain chronic diseases, including gastric or 
duodenal peptic ulcers, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Generally, a veteran is considered to be in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  With respect to whether service connection is 
warranted based on aggravation, the law provides that there 
must in fact be an increase in a preexisting disability 
during service before a finding of aggravation can be made.  
38 U.S.C.A. § 1153. 

The veteran contends that he did not have a preexisting 
peptic ulcer prior to his active duty service, but his 
duodenal ulcer began in service and has been intermittent 
since then.  In support of his claim, the veteran notes that 
his service medical records indicate that he was treated for 
a peptic ulcer during service, and that lay statements 
submitted indicate that he did not have peptic ulcer 
symptomatology prior to service, but did experience such 
symptoms in service and after separation from service.

The service entrance examination is not of record, but was 
likely destroyed by fire at the NPRC.  Where service medical 
records are presumed destroyed, there is a heightened duty to 
explain to the veteran reasons and bases for findings and 
conclusions.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Moore v. Derwinski, 
1 Vet. App. 401 (1991).  As the service medical records that 
are available do not reflect that a peptic ulcer was 
"noted" at the time of active duty service, the veteran is 
entitled to the presumption of sound condition at service 
entrance.  38 U.S.C.A. § 1111; 38 U.S.C.A. § 3.304(b).  The 
next question, then, is whether the presumption of sound 
condition at service entrance has been rebutted by "clear 
and unmistakable" evidence of preexisting peptic ulcer 
disability. 

After a review of the evidence, the Board finds that the 
veteran's duodenal ulcer did not clearly and unmistakably 
preexist his entry into active service.  In this case, the 
June 1951 service separation examination report reflects that 
the examiner had reviewed in-service hospitalization records, 
which noted a history of "stomach ulcer."  Although morning 
reports reflect that the veteran underwent hospitalization in 
service from April to May 1951, the records of that in-
service hospitalization are not a part of the record.  The 
evidence of pre-service diagnosis, therefore, consists only 
of the service separation examination notation of a history 
of "stomach ulcer."  The service separation notation does 
not indicate whether the "[h]istory" of stomach ulcer 
referred to a history of stomach ulcer before service or 
previously during service, whether it was based on any pre-
service clinical findings or medical diagnosis, whether it 
was based in part on in-service clinical findings at the time 
of hospitalization, or whether it was based only on the 
veteran's history given at the time of in-service 
hospitalization.  Even assuming, arguendo, that the history 
of stomach ulcer could be read as a diagnosis of pre-service 
stomach ulcer, the factual basis for this reported history of 
stomach ulcer prior to service is still not indicated by the 
record.  The Court has held that such a bare conclusion, even 
one written by a medical professional such as the physician 
conducting a service separation examination, without a 
factual predicate in the record to support it, does not 
constitute clear and unmistakable evidence sufficient to 
rebut the presumption of sound condition at service entrance.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  See also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (the veteran's 
own account of the pre-service existence of a disorder did 
not constitute a sufficient basis for a finding that a 
diagnosed disability preexisted service).  

The other evidence of record includes the veteran's 
consistent reports and hearing testimony to the effect that 
he was asymptomatic for peptic ulcer symptoms prior to 
service, he was hospitalized and treated for a peptic ulcer 
during service, and he has experienced intermittent 
symptomatology of peptic ulcer disease since service 
separation.  The veteran has also submitted lay statements 
from family members and an acquaintance who corroborate his 
assertion of the absence of pre-service symptomatology and 
the presence of post-service symptomatology.  The post-
service medical records, which contain a physician's, 
nurse's, and chiropractor's statements (some of which are 
predicated on the veteran's own accounts of his personal 
medical history), indicate that the veteran's ulcer condition 
extended back to his brief period of active duty in 1951, but 
are negative for evidence of peptic ulcer disease preexisting 
service.  Based on this evidence, the Board finds that the 
presumption that the veteran was sound at enlistment is not 
rebutted by clear and unmistakable evidence of preexisting 
peptic ulcer disability.  As the presumption of sound 
condition at service entrance has not been rebutted, so that 
preexisting peptic ulcer disability is not demonstrated, the 
Board does not reach the further question of whether any 
preexisting disability may have been aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306; 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

With regard to the question of whether the veteran currently 
has a duodenal ulcer, the service medical records show that 
the veteran was hospitalized from April to May 1951 for 
treatment of a diagnosed duodenal ulcer.  Although the 
separation examination report of June 1951 does not reflect a 
current stomach problem at that time, various post-service 
treatment records over the years include diagnoses of 
duodenal ulcer and reflect specific clinical findings 
supportive of the diagnosis.  For example, during 
hospitalization in 1972 the diagnoses included old inactive 
duodenal disease with deformed bulb, and gastroesophageal 
reflux; the veteran was treated in October 1990 for gastric 
ulcer; a nurse's written statement reflects that the veteran 
had been treated for a duodenal ulcer condition for many 
years; and the September 1999 VA examination reflects a 
diagnosis of chronic peptic ulcer disease by symptoms.  The 
Board concludes that current disability is shown, so as to 
support the grant of service connection.  The intermittent 
nature of the symptomatology, the degree of severity of 
symptomatology, or absence of additional clinical findings at 
the VA examination other than mild tenderness in the right 
upper quadrant go to the downstream question of assignment of 
initial rating for the veteran's duodenal ulcer disease 
rather than to the question, for purposes of deciding the 
service connection claim, of whether the evidence reflects a 
current disability.  For these reasons, the Board finds that, 
because the presumption that the veteran was sound at 
enlistment is not rebutted by clear and unmistakable evidence 
of preexisting disability, the veteran's duodenal ulcer is 
shown to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


ORDER

Service connection for duodenal ulcer disease is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

